Third District Court of Appeal
                               State of Florida

                       Opinion filed January 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-530
           Lower Tribunal No. 19-6227, CSE No. 2001019153
                          ________________


                       Trent Maurice Granville,
                                  Appellant,

                                     vs.

                        Merlyn Martinez, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Arthur L.
Rothenberg, Senior Judge.

     Trent Maurice Granville, in proper person.

     Ashley Moody, Attorney General, and Toni C. Bernstein (Tallahassee),
Senior Assistant Attorney General, for appellee Department of Revenue.


Before FERNANDEZ, LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.